United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-7059                                                  September Term, 2020
                                                                      1:19-cv-00658-CRC
                                                        Filed On: May 11, 2021
Christopher Earl Peek,

             Appellant

      v.

Suntrust Bank, Inc.,

             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:          Tatel, Pillard, and Walker, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties, see Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and appellee’s
motion for leave to supplement the appendix, the opposition thereto, and the lodged
supplemental appendix, it is

        ORDERED that appellee’s motion for leave to supplement the appendix be
granted. The materials from the district court case under appeal are part of the record
and properly included within the appendix. See Fed. R. App. P. 10(a); Fed. R. App. P.
30(c). The remaining materials are official court records of which the court could take
judicial notice even if they had not been supplied in a supplemental appendix. See
Veg-Mix, Inc. v. U.S. Dep’t of Agric., 832 F.2d 601, 607 (D.C. Cir. 1987). It is

       FURTHER ORDERED AND ADJUDGED that the district court’s March 24, 2020
dismissal order be affirmed. The district court correctly determined that appellant failed
to state a claim for a violation of the Real Estate Settlement Procedures Act, because,
to the extent the complaint alleged any violation, the complaint does not allege any
actual damages resulting from that violation. See 12 U.S.C. § 2605(f)(1)(A); Fed. R.
Civ. P. 12(b)(6). Appellant does not articulate any challenge to the district court’s
dismissal of his claims that appellee violated the Equal Credit Opportunity Act, 15
U.S.C. §§ 1691-1691f, violated the Fair Debt Collection Practices Act, 15 U.S.C.
§§ 1692-1692p, or engaged in fraud. He has therefore forfeited any challenge to
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7059                                                September Term, 2020

dismissal on those grounds. See United States ex rel. Totten v. Bombardier Corp., 380
F.3d 488, 497 (D.C. Cir. 2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.



                                       Per Curiam



                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2